        Case 1:19-cv-01447-JLT Document 43 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                       No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        MOTION FOR LIST OF PRO BONO
13           v.                                         ATTORNEYS FOR APPOINTMENT OF
                                                        COUNSEL
14    GUARD H. PEREZ, et al.,
                                                        (Doc. 12)
15                       Defendants.
16

17          Plaintiff has filed a motion seeking a list of pro bono attorneys for the appointment of

18   counsel. (Doc. 12.) While the Court does maintain a list of attorneys who sometimes volunteer to

19   represent pro se inmates, Plaintiff’s motion will be denied because those attorneys are available

20   only upon appointment by the Court pursuant to 28 U.S.C. § 1915(e)(1) and only in certain

21   exceptional circumstances that are not present here. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

22   Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The Court is further

23   unable to direct Plaintiff to other counsel that may be willing to represent him pro bono.

24   Accordingly, Plaintiff’s request is DENIED.

25
     IT IS SO ORDERED.
26
27      Dated:     September 7, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-01447-JLT Document 43 Filed 09/08/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
